          Case 2:20-cv-02459-JCJ Document 6 Filed 09/21/20 Page 1 of 2



Request for Continuance
DATE:September 21, 2020
PAED_DOCUMENTS@paed.uscourts.gov

To: Honorable Judge J. Curtis Joyner
TO: Office of the Clerk of The United States District Court for the Eastern District of
Pennsylvania
601 Market Street
Room 2609,
Philadelphia PA 19106

FROM: Robert Kall and Futurehealth, Inc.
Robert Kall
2211 Tyson Ave, Philadelphia PA 19149

Futurehealth, Inc.
211 N. Sycamore St, Newtown, PA 18940

DOCKET# Case 2:20-cv-02459 Philpot vs Robert Kall and Futurehealth, Inc


I am submitting this Request for an extension or Continuance as the Defendant in the
civil case named above. The Court has not issued a hearing date but I would like a
continuance of 60 days as I have not yet found counsel and need more time to do so. I
am 69, on Social security with limited financial resources and the site this lawsuit is
about is non-profit with very limited funds. Futurehealth does billing and paying bills for
the website involved. It should not be a party to the lawsuit. Also, given my financial
situation, is it possible for the court to appoint a pro-bono attorney to represent me?


I was served the notification of the case on the evening of September 2nd. So my
understanding is I need to reply by September 24th.


Thank you for your attention to this matter.


Sincerely,




Robert Kall


Cc:    Jesse C. Klaproth JKlaproth@klaprothlaw.com
  Case 2:20-cv-02459-JCJ Document 6 Filed 09/21/20 Page 2 of 2



Saisha P. Chandrasekaran, Esq. spc@hutchersonlaw.com
